Citation Nr: 1110135	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for left upper extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945 and from October 1950 to November 1977.  His awards include the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2009, the Board remanded the matter for additional evidentiary development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sinusitis, hypertension, and left upper extremity peripheral neuropathy being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran' assertions of in-service noise exposure are credible and consistent with the circumstances of his service; the evidence supports a finding that the  current tinnitus disability is related to service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the claim of entitlement to service connection for tinnitus is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.

Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's service treatment records are negative for complaints or treatments related to tinnitus.  Following active service, he underwent a VA examination in August 2007.  At that time, the examiner noted that the Veteran was perplexed as to why a claim for tinnitus had been initiated.  Notwithstanding, the Veteran reported that during service he was exposed to loud noise from artillery, heavy equipment, and aircraft and helicopter noise.  Furthermore, he was not issued hearing protection and he denied any post-service noise exposure.  Upon evaluation, the examiner determined that the Veteran's bilateral hearing loss was due to military noise exposure. 

In a December 2007 statement, the Veteran explained that he had never realized that other people were not hearing the ringing he experienced in his ears.  He had been experiencing the ringing in his ears for so long he just assumed it was normal.  

Based on the evidence presented, the Board finds that service connection for tinnitus is warranted.  In this regard, the Veteran has related that he was exposed to noise in service and that he has continuously experienced ringing in his ears since service.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report noise exposure and ringing in the ears.  Furthermore, the Board finds that the Veteran has presented credible testimony regarding the onset of his tinnitus.  Moreover, noise exposure appears consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154.  Indeed, he is in receipt of the Combat Action Ribbon.  

The Board acknowledges that, per the August 2007 VA examination report, the Veteran denied the presence of tinnitus at that time.  However, in December 2007, he explained that he did not know that the constant ringing he experienced in his ears since service was a disability.  In this regard, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Here, the Board finds that the Veteran has been a consistent historian and is credible regarding his reports of tinnitus.

Considering the totality of the evidence, to include the Veteran's credible assertions of in-service noise exposure and of a longstanding history of tinnitus, the record is found to be at least in equipoise as to its etiology.  Accordingly, when resolving all doubt in the appellant's favor, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Regarding the remaining issues in appellate status, the Board finds that additional development is required before adjudication on the merits may proceed.  38 C.F.R. § 19.9 (2010).   The Veteran alleges entitlement to service connection for sinusitis, hypertension and left upper extremity peripheral neuropathy.  

With respect to the Veteran's claim of entitlement to service connection for sinusitis, service treatment records consistently document the presence of sinusitis.  In October 1962, he received treatment for sinusitis.  Upon annual evaluation dated in April 1966, he was noted to experience recurrent acute sinusitis.  Complaints of sinusitis were again noted in December 1972.  In July 1975, he noted a history of sinusitis.

Notwithstanding these in-service treatment for and diagnoses of sinusitis, there is no objective medical evidence of record that the Veteran has continued to experience sinusitis since his discharge from service.  Upon VA examination dated in August 2007, the Veteran reported a long history of nasal stuffiness and congestion; however, he denied any recurrent infection that might suggest acute or chronic sinusitis.  Physical examination demonstrated a deviated nasal septum to the right side and 50 percent nasal obstruction.  There was no nasal crusting, mucopus, nasal pharynx or nasal polyps.  The examiner could find no evidence of sinusitis.  

In June 2008, the Veteran submitted that his sinusitis is acute and that he regularly experiences episodes.  He also indicated frequent treatment for that disorder.  The Board acknowledges that the Veteran may have experienced recurrent bouts of sinusitis that was not active at the time of the August 2007 examination. The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In light of the Veteran's assertions of post-service treatment for sinusitis, the RO should attempt to locate records of additional treatment and schedule the Veteran for an additional VA examination.  

With regard to the claim of entitlement to service connection for hypertension, the August 2007 VA examiner opined that the Veteran's hypertension was less likely than not attributable to his diabetes mellitus.  Rather, it was most likely primary essential hypertension.  The examiner, however, did not provide a rationale for his opinion.  Accordingly, the Veteran should be afforded an additional VA examination to determine the nature and etiology of his hypertension.  

Finally, the Veteran claims entitlement to service connection for left upper extremity peripheral neuropathy.  Upon VA examination dated in August 2007, he reported intermittent tingling along the entire length of his left arm for the past year that lasted approximately 5 to 10 minutes.  Upon physical examination, sensation to pinprick and vibratory sensation was intact.  The examiner indicated that the Veteran's symptoms were not suggestive of diabetic peripheral neuropathy and were less likely than not due attributable to the diabetes mellitus.  Again, the examiner did not provide a rationale for his opinion and the Veteran should be afforded the opportunity to present for an additional VA examination to determine the nature and etiology of his claimed left upper extremity peripheral neuropathy.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for sinusitis, hypertension, and left upper extremity peripheral neuropathy.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record.  If any such records cannot be located, this should be indicated in the record and communicated to the Veteran.  

2.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present sinusitis, to be arranged, to the extent possible, near the Veteran's residence in Paradise, Texas.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should express whether any current sinusitis is at least as likely as not related to the Veteran's active service.  

The supporting rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of the Veteran's hypertension, to be arranged, to the extent possible, near the Veteran's residence in Paradise, Texas.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should express whether the Veteran's hypertension is at least as likely as not related to his active service, and if not, whether it is proximately due to or aggravated (permanently worsened beyond its natural progression) by the service-connected diabetes mellitus, type 2.  

The supporting rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present left upper extremity peripheral neuropathy, to be arranged, to the extent possible, near the Veteran's residence in Paradise, Texas.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should express whether any currently present left upper extremity peripheral neuropathy is at least as likely as not related to the Veteran's active service, and if not, whether it is proximately due to or aggravated (permanently worsened beyond its natural progression) by the service-connected diabetes mellitus, type 2.  

The supporting rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

5.  Then, the AMC/RO is to re-adjudicate the claims of entitlement to service connection for sinusitis, hypertension and left upper extremity peripheral neuropathy.  If they remain denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


